Citation Nr: 1727113	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-24 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a weight control problem or obesity, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the file.  

In January 2016, the Board dismissed the claims of entitlement to service connection for eye, bilateral arm, bilateral leg, and bilateral hand disorders and entitlement to a higher initial rating for bilateral tinnitus as the Veteran had withdrawn them.  Such decision also denied service connection for diabetes mellitus, type II, and a weight control problem or obesity, and remanded the issues of entitlement to service connection for bilateral hearing loss, a bilateral knee disorder, hemorrhoids, headaches, and a sleep disorder for additional development.

Thereafter, the Veteran appealed the Board's denial of service connection for a weight control problem or obesity to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in January 2017, the Court granted the parties Joint Motion for Partial Remand, which vacated and remanded the Board's decision as to such issue.  Therefore, such issue returns to the Board for further consideration.   

Pertinent to the claims remanded by the Board in the January 2016 decision, a November 2016 rating decision granted service connection for bilateral hearing loss, left knee strain, right knee strain, hemorrhoids, and headaches.  As such is a full grant of the benefits sought on appeal with regard to such issues, they are no longer before the Board.  However, the Veteran's claim for service connection for a sleep disorder now returns to the Board for further appellate review.

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.  

The issue of entitlement to service connection a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's weight control problem and/or obesity are not disabilities for which service connection may be granted and the Veteran does not have a disability manifested by a weight control problem or obesity.


CONCLUSION OF LAW

The criteria for service connection for a weight control problem or obesity have not been met.  38 U.S.C.A. §§ 501, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 19.5 (2016); VAOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by June 2009, February 2010, and June 2010 letters, sent prior to the issuance of the July 2010 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

However, relevant to the duty to assist, the Board notes that the VCAA is not applicable where further assistance would not aid the claimant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As will be discussed below, the Board finds that the Veteran's claim of entitlement to service connection for a weight control problem or obesity must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's weight control problem including his contentions regarding his belief that his PTSD, to include the medications used to treat such disability, contributed to his obesity.  The undersigned Veterans Law Judge advised the Veteran that VA does not recognize a weight control problem as an actually disabling condition.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the undersigned held the record open 60 days so as to allow the Veteran to submit additional evidence; however, none has been received.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Moreover, pertinent to a claim for service connection, there must be a finding of a current disability.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims service connection for a weight control problem or obesity secondary to his service-connected PTSD.  Specifically, during his July 2015 hearing, the Veteran claimed that, prior to taking medication for PTSD, he was able to keep his weight at a certain level.  However, after he started to take medication for PTSD, the Veteran noticed that he gradually gained more weight.  He also indicated that his treatment provider increased the amount of medication to treat his PTSD symptoms.  He reported that he took Neurontin and Ambien, medication for hallucinations, and an antidepressant.  The Veteran indicated that he walks five times a week to control his weight; however, he reported that his weight still fluctuated.  

Private treatment records from Clanton Internal Medicine reflect that the Veteran was found to be obese.  Additionally, VA treatment records reveal that the Veteran has been diagnosed with morbid obesity, in which the health risks of obesity were reviewed with the Veteran and the benefits of weight loss were discussed.  An August 2013 treatment record indicated that the Veteran's weight had improved and he was encouraged to continue with his weight loss effort.

In January 2016, the Board denied the Veteran's claim based on a finding that obesity, being overweight, or having problems with controlling weight, or a particularity of body type alone, is not been considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  The Board noted that applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2016).  The Board further noted that there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight, underweight, or having difficulty with controlling weight, do not in and of themselves constitute disease or disability.  The Board found that, in the Veteran's case, a chronic disability manifested by weight control problems or obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by a weight control problem or obesity.  The Board concluded that service connection was not warranted due to the absence of proof of a current disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

However, on January 4, 2017, the Court granted a Joint Motion for Partial Remand that vacated such denial on the basis that the Board did not provide adequate support for the conclusion that obesity is not considered a disability for compensation purposes and did not address secondary service connection for the Veteran's obesity.  The parties explained that "[w]hether a condition is listed in the Schedule for Rating Disabilities in 38 C.F.R. Part 4 [] is not determinative of whether the condition is eligible for an award of service connection under laws governing disability benefits."

However, two days subsequent to the Court's grant of the Joint Motion for Partial Remand, on January 6, 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. 
§§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110 and 1131 and, therefore, may not be service-connected on a direct or secondary basis.  The opinion notes that particularities of body type, such as being overweight or underweight, do not, of themselves, constitute disease or disability subject to service connection.  Id.  The opinion further held that, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection. 

The General Counsel opinion recognized that several organizations, including the American Medical Association (AMA) and some Federal agencies, have stated that obesity is a disease, but noted these statements were made for a variety of purposes other than disability compensation.  It was noted that the AMA voted to recognize obesity as a disease in order to advance obesity treatment and prevention, but such decision was contrary to the recommendation of the AMA's Council on Science and Public Health.  The General Counsel opinion noted that, while organizations and agencies that classify obesity as a disease reasonably may do so for purposes of promoting understanding, prevention, and treatment of conditions that jeopardize a person's health, it does not necessarily follow that obesity must be considered a disease for purposes of Title 38, United States Code, as a matter of law.  Rather, the question of whether obesity should be considered a disease involves exercise of the gap-filling authority vested in VA under 38 U.S.C.A. § 501, which may include consideration of factual and policy considerations, such as whether there is general consensus that obesity is a disease or continued divergence of opinion.  VAOPGCPREC 1-2017. 

The General Counsel opinion concluded that VA's policy that obesity per se is not a disease for purposes of establishing entitlement to service connection under 
38 U.S.C.A. §§ 1110 and 1131, is consistent with governing statutes and VAOGC precedential decisions, and supported by a number of scientific authorities.  Id.  Furthermore, while the opinion noted that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a), the Veteran has not alleged a disability that has resulted from his obesity in connection with the current claim.  The Board is bound by precedential opinions of VA's General Counsel.  
38 C.F.R. § 19.5.  Thus, while the record shows that the Veteran is obese, obesity is not considered a disease or injury for which direct or secondary service connection may be granted.  Id.  Accordingly, as having a weight control problem or obesity, in and of itself, is not a disability for VA compensation purposes, the Veteran's claim cannot granted on either a direct or secondary basis as a matter of law.

In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a weight control problem or obesity.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a weight control problem or obesity is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a sleep disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has claimed that he has a sleep disorder, to include sleep apnea, related to his service, or in the alternative, that is caused or aggravated by his PTSD.  During the July 2015 hearing, the Veteran reported that he was informed about his snoring by fellow service members during his military career.  He also indicated that he would feel fatigued and want to go back to sleep during the day.  As such, he indicated that he believed that his symptoms of sleep apnea began during service and have continued since his discharge.

The Veteran's available service treatment records include a March 1988 report of medical history in which he indicated that he had frequent trouble sleeping as well as depression or excessive worry.  The physician reported that the Veteran had stress-related insomnia and depression.  In an accompanying report of medical examination, the Veteran was diagnosed with situational insomnia/depression.

Private treatment records from Clanton Internal Medicine include an assessment of insomnia dating back to November 2007.  A review of the Veteran's VA treatment records include an assessment of insomnia as well as sleep-related problems in conjunction with treatment for his service-connected PTSD.  A March 2008 record noted that the Veteran was prescribed Ambien and treated for his sleep problems by his private primary care physician.  VA treatment records also list a diagnosis of sleep apnea as an active problem. 

Based on the foregoing, the Board remanded this claim in January 2016 to afford the Veteran a VA examination to identify the nature and etiology of all current sleep disorders, to include sleep apnea.  Thereafter, he was afforded a VA examination in May 2016 in connection with his PTSD.  At such time, it was noted that such disability is manifested, in part, by chronic sleep impairment.  Further, the examiner offered an opinion that it was it was less likely as not that the Veteran's sleep disorder was incurred in or caused by an in-service injury, event, or illness, or proximately due to or the result of the Veteran's PTSD.  In support of such opinion, the examiner indicated that there was no separate diagnosis of a sleep disorder on psychiatric examination.  Rather, the Veteran's sleep problems were noted to be included in the diagnosis of PTSD.  The examiner further indicated that the Veteran had a diagnosis of sleep apnea, but did not offer an etiological opinion on such matter.  

Therefore, as the Veteran has not yet been afforded a VA examination so as to determine the nature and etiology of any other sleep disorders that may be present, to include sleep apnea, consistent the Board's January 2016 remand directives, this claim must once again be remanded in order to do so.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his sleep disorder, to include sleep apnea.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

(a)  Identify all sleep disorders present since the claim was filed, to include sleep apnea. 

(b)  For each diagnosed sleep disorder, to include sleep apnea, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such had its clinical onset in service, or is otherwise etiologically related to military service, including documented in-service complaints in March 1988 as well as the Veteran's reports of snoring and feeling fatigued during service.  

(c)  For each diagnosed sleep disorder, to include sleep apnea, provide an opinion as to whether it is at least as likely as not that such is caused OR aggravated by the Veteran's service-connected PTSD with dysthymic disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner must provide a rationale for each opinion offered.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


